Eicwall, Judge:
This appeal for reappraisement presents the question of the proper value of certain skinless and boneless sardines in olive oil. At the hearing, it was stipulated that the merchandise was freely offered for sale in the ordinary course of trade, in the usual wholesale quantities, in the principal market of the country of exportation, on the date of exportation at the entered value, which I understand to be the export value.
Upon the agreed facts, I find that the export value, as defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value is the entered value.
Judgment will be rendered accordingly.